OPINION — AG — ** PAYMENT OF DEATH BENEFITS — TEACHERS' RETIREMENT SYSTEM ** THE LANGUAGE OF ENROLLED HOUSE CONCURRENT RESOLUTION NO. 1044 OF THE 1982 OKLAHOMA LEGISLATURE DOES 'NOT' AMEND 70 O.S. 17-105 [70-17-105](12) SO AS TO AUTHORIZE THE PAYMENT OF DEATH BENEFITS TO ANNUITANTS WHO HAVE MADE NO CONTRIBUTIONS TO THE OKLAHOMA TEACHERS' RETIREMENT SYSTEM. (CONCURRENT RESOLUTIONS, LEGAL AMENDMENT, RESOLUTION, JOINT RESOLUTIONS) CITE: OPINION NO. 69-200, 70 O.S. 17-105 [70-17-105](12) (MICHAEL SCOTT FERN)